ORDER
PER CURIAM:
Petitioner seeks a remedial writ to quash an order by the respondent judge on April 13, 1973, in cause No. 11575 of the district court of Ravalli County, entitled Thomas Snyder, Petitioner, vs. Harold White, Ed Spannuth, Howard Hammer, as County Commissioners of Ravalli County, Montana, Respondents, on the ground that said order was in excess of jurisdiction.
This Court has reviewed the petition, exhibits thereto, the brief of petitioner, and the original court file of the district court and being now advised in the premises,
Ordered that the relief requested be, and it is hereby denied, and this proceeding is dismissed.